      Case 3:17-cv-02413-SHR-KM Document 51 Filed 09/18/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANK JAMES CAPOZZI, SR.,                  : Civ. No. 3:17-CV-02413
                                           :
                  Plaintiff,               :
                                           :
             v.                            :
                                           :
                                           :
CATERING BY MARLINS, Inc., et              :
al.,                                       :
                                           :
                  Defendants.              : Judge Sylvia H. Rambo

                   MEMORANDUM AND ORDER

      This action arises from pro se Plaintiff Frank James Capozzi, Sr.’s claim that

during his incarceration at Lackawanna County Prison, the defendants violated his

civil rights by failing to honor his dietary needs as required by his religious beliefs.

In November 2019, Defendants Tim Betti, Mari Finlon, David Langan (the “LCP

Officials”) filed a motion for summary judgment arguing that Mr. Capozzi failed to

exhaust his administrative remedies. (Doc. 39.)

      In May 2019, the magistrate judge issued a report and recommendation

recommending that the court deny the motion. (Doc. 47.) According to the report

and recommendation, there is a disputed issue of material fact as to whether Mr.

Capozzi exhausted his remedies because the LCP Officials’ declaration statements

that they never received an appeals grievance from Mr. Capozzi is disputed by an

April 2017 letter from Mr. Capozzi in which he expressly stated that he filed an


                                           1
      Case 3:17-cv-02413-SHR-KM Document 51 Filed 09/18/20 Page 2 of 3




appeals grievance with the deputy warden just ten days prior, as required by the

prison’s internal grievance procedure. (Id., pp. 5-6; Doc. 41-1, p. 7.)

      Where a party objects to a magistrate judge’s report and recommendation, the

district court must review those contested portions using a de novo standard of

review. See 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(3). “Although the

standard is de novo, the extent of review is committed to the sound discretion of the

district judge, and the court may rely on the recommendations of the magistrate

judge to the extent it deems proper.” Weidman v. Colvin, 164 F. Supp. 3d 650, 653

(M.D. Pa. 2015) (citing Rieder v. Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000)).

      Here, while the LCP Officials have filed objections to the report

and recommendation (Do. 48), they offer no substantive argument for

doubting its principal conclusions. The LCP Officials instead call Mr. Capozzi’s

aforementioned letter self-serving, stress the reliability of their own records and

knowledge, and point out that Mr. Capozzi never filed an opposition brief. (See id.,

pp. 10-12.) None of these arguments, however, detracts from that the fact that

the record contains conflicting evidence as to whether Mr. Capozzi properly

exhausted his remedies by filing an appeals grievance. That conflicting evidence

could allow a reasonable factfinder to rule in Mr. Capozzi’s favor on the issue of

exhaustion. The court thus cannot discern any error in the report and

recommendation’s recommendation that the LCP Officials’ motion for summary

judgment should be denied.

                                           2
       Case 3:17-cv-02413-SHR-KM Document 51 Filed 09/18/20 Page 3 of 3




       Finally, the LCP Officials also argue that the court should dismiss this case

for failure to prosecute because Mr. Capozzi did not file an opposition brief or

respond to certain discovery requests. (See id., p. 8.) The problem with this argument

is that the LCP Officials never filed a motion to dismiss this action for failure to

prosecute. The court therefore declines to reach the merits of this argument, raised

for the first time in the LCP Officials’ objections, because the magistrate judge never

had an opportunity to consider it in the first instance. Accordingly, IT IS HEREBY

ORDERED that:

       (1) the report and recommendation (Doc. 47) is ADOPTED in full;

       (2) the LCP Officials’ motion for summary judgment (Doc. 39) is DENIED;

       (3) Defendant Colleen Orzel is dismissed from this action with prejudice;1
           and

       (4) this matter is remanded to the magistrate judge for further proceedings.



                                                    /s/ Sylvia H. Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge


Dated: September 18, 2020




1
 The Report and Recommendation recommends terminating Defendant Colleen Orzel from this
action because Mr. Capozzi only asserted one cause of action against her and that cause of action
was already dismissed. (Doc. 47, n. 1.) The court finds this recommendation to be proper.



                                               3
